                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       AMERICAN WHITEWATER, et al.,                          CASE NOS. C16-0047-JCC;
                                                               C20-1864-JCC
10
                                   Plaintiffs,
11                                                             ORDER
                    v.
12
         ELECTRON HYDRO, LLC, et al.,
13
                                   Defendants.
14

15          This matter comes before the Court sua sponte. There are two cases pending before the

16 Court that pose the same question: whether Electron Hydro, LLC and related parties’ operations

17 and management of a dam on the Puyallup River violated the Endangered Species Act by

18 unlawfully taking threatened and/or endangered species. See Am. Whitewater, et al. v. Electron

19 Hydro, LLC, et al., C16-0047-JCC; Puyallup Tribe of Indians v. Electron Hydro, LLC, et al.,

20 C20-1864-JCC.

21          Given the similarity of issues and the parties’ stipulated agreement to consolidation of

22 these cases at the April 28, 2021 status conference, (see C16-0047-JCC, Dkt. No. 33; C20-1864-

23 JCC, Dkt. No. 14), the Court concludes that consolidation is proper. The determination is based

24 on a consideration of the interests of justice, expeditious results, conservation of resources,

25 avoiding inconsistent results, and the potential of prejudice. See Inv’rs Rsch. Co. v. U.S. Dist. Ct.

26 for Cent. Dist. of Cal., 877 F.2d 777 (9th Cir. 1989); see also Adams Apple, Inc. v. Central


     C16-0047-JCC; C20-1864-JCC
     ORDER
     PAGE - 1
 1 Washington Bank, 829 F.2d 1484, 1487 (9th Cir. 1987) (“[T]rial courts may consolidate cases

 2 sua sponte.”).

 3          Accordingly, the Court hereby ORDERS that the following cases be consolidated:

 4 American Whitewater, et al. v. Electron Hydro, LLC, et al., C16-0047-JCC and Puyallup Tribe

 5 of Indians v. Electron Hydro, LLC, et al., C20-1864-JCC. All future filings shall bear the caption

 6 and case number of the first-filed case, American Whitewater, et al. v. Electron Hydro, LLC, et

 7 al., C16-0047-JCC.

 8          The Court DIRECTS the Clerk to administratively close the remaining case, Puyallup
 9 Tribe of Indians v. Electron Hydro, LLC, et al., C20-1864-JCC.

10          The parties shall file all future documents related to either case in Case No. C16-0047-
11 JCC. All future filings shall include the words “This Document Relates To:” in the caption,

12 followed by either “C16-0047-JCC,” “C20-1864-JCC,” or “Both Cases.”

13          The Court VACATES the July 26, 2021 bench trial in American Whitewater, C16-0047-
14 JCC, (Dkt. No. 29), and ORDERS that the parties comply with the following case management

15 deadlines:

16          •       Expert reports served by:            August 20, 2021
17          •       Rebuttal expert reports served by:   September 20, 2021
18          •       Discovery cut-off:                   October 29, 2021

19          •       Dispositive motions due:             November 19, 2021

20          •       Bench trial set for:                 April 18, 2022

21
            DATED this 28th day of April 2021.
22

23

24

25
                                                         A
                                                         John C. Coughenour
                                                         UNITED STATES DISTRICT JUDGE
26


     C16-0047-JCC; C20-1864-JCC
     ORDER
     PAGE - 2
